Ray, J.
— The questions presented in- this record arise upon the overruling of a demurrer filed by the appellant to *241two paragraphs of the appellee’s reply to appellant’s answer to the complaint.
J. M. Butler, for appellant.
T. A. Hendricks, O. B. Hord, A. W. Hendricks and S. C. Willson, for appellee.
There was no brief filed by the appellant, but the cause was submitted upon the appellee’s motion and brief. "Wo will not, therefore, discuss the errors assigned by appellant, but affirm the case, as, in our opinion, the paragraphs of the reply were sufficient, and the action of the court in overruling the demurrer was therefore correct.
The judgment is affirmed, with costs, and three per cent, damages.